Citation Nr: 0121821	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned following a grant of service connection for lumbar 
disc disease.  

2.  The propriety of the initial 10 percent evaluation 
assigned following a grant of service connection for thoracic 
outlet syndrome.  

3.  The propriety of the initial 10 percent evaluation 
following a grant of service connection for asthma.  

4.  The propriety of the initial 10 percent evaluation 
following a grant of service connection for hypertension.  

5.  The propriety of the initial 10 percent evaluation 
following a grant of service connection for depressive 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to July 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision that 
denied a claim for service connection for a personality 
disorder, but granted claims for service connection for 
lumbar disc disease (evaluated as 20 percent disabling), and 
thoracic outlet syndrome, asthma, hypertension, and a 
depressive disorder, (each evaluated as 10 percent 
disabling), effective August 1, 1998.  The veteran timely 
perfected an appeal to the Board.  In April 2001, he appeared 
at a hearing before the undersigned Board Member in 
Washington, D.C.  During that hearing, the veteran withdrew 
from appeal the issue of entitlement to service connection 
for a personality disorder.  He also submitted additional 
evidence for consideration, referred to in the remand, below.

The Board has characterized the claims for higher evaluations 
following initial grants of service connection in light of 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings).  


REMAND

As to the claims for higher evaluations, the Board finds that 
a remand is required to obtain outstanding pertinent medical 
records.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Specifically, the Board notes that the veteran testified 
that, following military service, he received treatment at a 
"Carolina" VA medical center (VAMC), obtained bi-monthly 
asthma treatment at the "Hampton Road" VAMC, and attended 
monthly therapy sessions with a VA physician (Dr. Lee).  The 
veteran also testified that he had prescriptions for a number 
of medications, including a steroid (Albuterol) that he took 
twice a day for his asthma.  Moreover, the veteran testified 
that he had been hospitalized at a VA facility in both 
December 2000 and January 2001 because of psychiatric 
problems.  Yet, while a review of the record on discloses 
some December 2000 hospitalization records from the Hampton 
VAMC and a few counseling records, complete records from all 
of the above sources do not appear in the claims file.  
Accordingly, on remand, the RO must obtain and associate with 
the record all of the records from each of the above named 
facilities.  The request to the Hampton VAMC should also 
include a request for a list of all his asthma medications 
along with a copy of the instructions he was given as to how 
frequently he was supposed to take each medication.  In 
addition, the Board notes that, while voluminous service 
medical records appear in the record, given the information 
the veteran provided on his claim for benefits and at his 
personal hearing, on remand, it would also be helpful for the 
RO to request any clinical records that may be available from 
Portsmouth Navel Hospital, Fort Houston, and McDonald Army 
Hospital.  In this regard, the Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

On remand, should also obtain and associate with the record 
all outstanding pertinent records from any other sources or 
facilities identified by the veteran.  Specifically, the 
Board notes that the veteran testified that he had seen a 
private physician for treatment of service connected 
disabilities.  Additionally, the veteran testified that, 
while he had been turned down for Social Security 
Administration (SSA) disability in the past, he was re-
applying.  The RO should any such records.  obtain all 
pertinent SSA decisions relating to the veteran such records.  
Likewise, the Board notes that veteran testified that he had 
been in a number of post-service motor vehicle accidents as 
well as had the police respond to a number of domestic, as 
well as work related, disputes.  In addition, the veteran 
testified that he was terminated from approximately ten jobs 
in the last two years, with five of the terminations 
secondary to a problem with controlling his anger.  As such 
records may be helpful in adjudicating a claim for a higher 
evaluation for service-connected depressive disorder, the RO 
should invite the veteran to submit such records in support 
of his claim.  

Furthermore, the Board finds that, after associating with the 
obtaining all available medical records, the veteran should 
undergo further examination of each the disabilities for 
which he current seeks higher evaluation.  Although the 
veteran underwent VA examination in September 1998, and had a 
pulmonary function test (PFT) in May 1999, the information 
obtained at those examinations are insufficient to rate the 
veteran's service connected low back disorder, asthma, or 
psychiatric disorder.

Specifically, as to the veteran's service- connected low back 
disorder, the Board notes that, in evaluating musculoskeletal 
disabilities in which limitation of motion is a factor, VA 
should consider, in addition to schedular criteria, the 
extent of functional loss due to pain on motion, weakness, 
excess fatigability, or incoordination, to include with 
repeated use and during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Although the September 1998 VA examiner noted the veteran's 
complaints of low back pain with motion, he did include 
sufficient findings to address the factors noted above.  The 
examiner noted that neurological examination disclosed that 
the veteran had decreased sensation to pinprick and light 
touch on the right medial lower extremity, consistent with an 
L3-L4 and L4-L4 distribution, an absent right knee jerk, and 
an absent left ankle jerk.  Moreover, range of motion studies 
of the lumbar spine disclosed forward flexion to 60 degrees 
with pain at 60 degrees, backward extension to 20 degrees 
with pain at 20 degrees, and left and right lateral flexion 
to 25 degrees with pain at 25 degrees.  No assessment as to 
the extent of functional loss due to flare-ups of pain and 
other factors was provided.  The examiner also offered 
apparently conflicting statements, noting that "[r]ange of 
motion is not limited by pain, fatigue, or weakness of any of 
the joints of the lumbosacral spine,"  but also indicating 
that the veteran was "limited on a daily basis by pain."  
Under these circumstances, the veteran should undergo further 
examination to obtain findings sufficient to properly 
evaluate his service-connected low back condition.  

As regards the veteran's service-connected asthma, the Board 
notes that, while the veteran was provided a PFT in May 1999, 
the information reported from that testing is insufficient to 
allow the Board to rate the current severity of the veteran's 
service connected disability under applicable rating 
criteria.  Specifically, while the May 1999 PFT noted that 
the veteran's forced expiratory volume in one second (FEV-1), 
it did not report the ratio of FEV-1 to forced vital capacity 
(FVC) (FEV-1\FVC).  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2000).  Moreover, the Board finds it troubling 
that neither the September 1998 nor May 1999 examiner took a 
detailed statement of the veteran's medical history as it 
related to his treatment for asthma.  This failure is 
especially significant because the veteran alleged at his 
personal hearing that, because of asthma, he took a steroid 
(Albuterol) twice a day and saw a physician twice a month 
and, Diagnostic Code 6602, provides a higher evaluation for 
daily steroid use (100 percent) and monthly visits to a 
physician (60 percent).  Id.  Therefore, on remand, 
examination of the veteran is required to both obtain a more 
detailed PFT as well as a more detailed  medical history.

As to the veteran's service connected psychiatric disorder, 
the Board notes that the veteran, at his personal hearing, 
alleged a worsening of his service connected psychiatric 
disorder.  Specifically, the veteran testified that had had 
two psychiatric hospitalizations since his last VA 
examination in September 1998-one in December 2000 and one 
January 2001.  Thus, a new examination is warranted.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board notes that, while the veteran has been 
service connected for a depressive disorder, treatment 
records from his December 2000 admission show a diagnosis of 
a bipolar disorder, a tentative diagnosis of schizophrenia, 
and show the veteran had a problem with substance abuse.  The 
veteran also has been diagnosed with personality disorder, 
which, as indicated above, has not been service-connected.  
Hence, the Board finds the psychiatrist should render opinion 
as to whether any of the recently diagnosed psychoses 
represent a change in the condition for which service 
connection has been granted.  See 38 C.F.R. § 4.125.  The 
examiner should also indicate, with respect to any 
psychiatric disorder diagnosed in addition to the service-
connected disability, it is possible to distinguish the 
symptoms and effects from those attributable to the service-
connected disability.  .  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (emphasizing that if it is not medically 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected disability).  

The veteran is hereby advised that failure to report to any 
such scheduled VA examination(s), without good cause, may 
well result in a denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the veteran and 
death of an immediate family member.  Id.  If the veteran 
does not report to any of the scheduled examinations, the RO 
should obtain and associate with the record any notice(s) 
sent to him concerning such examination.

The Board notes that the above-requested development is 
consistent with the Veterans Claims Assistance Act of 2000, 
enacted during the pendency of this appeal, which, among 
other things, redefines the obligations of the VA with 
respect to the duty to assist and sets forth an enhanced duty 
to notify a claimant of the information and evidence needed 
to support the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (codified, as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  However, inasmuch as the 
actions specifically identified herein do not relieve the RO 
of the obligation of ensuring that the mandates of the Act 
are met, the RO should undertake all other indicated 
development and/or notification action.

Finally, the Board notes that during the veteran's April 2001 
Board hearing, the veteran submitted additional evidence 
(consisting of VA treatment records) with a signed waiver of 
RO jurisdiction, permitting the Board to consider such 
evidence in connection with the current appeal.  See 
38 C.F.R. § 20.1304 (2000).  However, because all the issues 
on appeal are being remanded for additional development and 
adjudication, as indicated above, the Board finds that, for 
the sake of efficiency, the RO should also consider the 
evidence submitted at the hearing, along with all other 
evidence associated with the claims pursuant to this remand, 
in re-adjudicating each of the claims on appeal.  In 
adjudicating each of the issues appeal, the RO should 
specifically consider the propriety of "staged rating" 
(review of the evidence since the effective date of the grant 
of service connection and assignment of different ratings for 
distinct periods based upon the facts found).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action: 

1.  The RO should undertake all necessary 
action to obtain and associate with the 
record all of the veteran's pertinent 
medical records, to specifically include 
clinical records from Portsmouth Naval 
Hospital, Fort Houston, and McDonald Army 
Hospital; medical records from the 
Hampton VAMC and the VA medical facility 
identified by the veteran as the 
"Carolina" VAMC; records of all SSA 
decisions pertaining to the veteran, as 
well as the medical records relied upon 
in reaching those decisions; and records 
from any other source(s) or facility(ies) 
identified by the veteran.  The appellant 
should also be invited to submit to the 
RO any other pertinent medical or other 
records (to include those relating to his 
employment and in police calls for 
accidents, and domestic and work-related 
disputes), and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  After all evidence received pursuant 
to the above-requested development has 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a comprehensive VA neurological 
examination, with orthopedic 
consultation, of his service-connected 
disc disease.  The entire claims file, to 
include a complete copy of this REMAND, 
must be furnished to, and be reviewed by, 
each of the physicians designated to 
examine the veteran..  All indicated 
testing should be accomplished and all 
clinical findings should be reported in 
detail.  

The orthopedic examiner should conduct 
range of motion studies (reported in 
degrees, with standard ranges provided 
for comparison purposes).  The examiner 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is noted, the 
examiner should indicate the point at 
which the veteran complains of pain.  In 
addition, based upon consideration of the 
examination results, the veteran's 
history, and his reported complaints, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion (i.e., beyond that shown 
objectively).  

The neurological examiner should identify 
all neurological symptoms associated with 
the veteran's disc disease, to 
specifically include symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  Based upon 
the orthopedic findings noted above, and 
the persistence and severity of all of 
neurological symptoms associated with the 
low back disability, the examiner should 
provide an assessment of whether the 
veteran's disc disease is best 
characterized as moderate (manifested by 
recurring attacks), severe (manifested by 
recurring attacks with little 
intermittent relief) or pronounced (with 
persistent symptoms and little 
intermittent relief).  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  After all evidence received pursuant 
to development requested in paragraph 1, 
above, has been associated with the 
claims file, the veteran should be 
afforded a respiratory examination with 
pulmonary function testing.  The entire 
claims file, to include a complete copy 
of this REMAND, must be furnished to, and 
be reviewed by, the physician designated 
to examine the veteran.  

The physician should include a detailed 
history of the veteran's treatment, 
including whether he sees a physician for 
treatment of his asthma on at least a 
monthly basis, how many times a year he 
must undergo a course of systemic 
corticosteroids, and the duration of such 
steroid treatment.  Moreover, pulmonary 
function testing should be comprehensive, 
and provide all findings responsive to 
the rating criteria, to include the FEV-
1/FVC ratio.  If the examiner is unable 
to distinguish impairment attributable to 
the veteran's asthma from any other 
diagnosed disorder (to include, for 
example hypertension), he/she should 
clearly so state.

4.  After all evidence received pursuant 
to development requested in paragraph 1, 
above, has been associated with the 
claims file, the RO should arrange for 
the veteran to undergo examination by a 
VA psychiatrist.  The entire claims file, 
to include a complete copy of this 
REMAND, must be furnished to, and be 
reviewed by, each of the physicians 
designated to examine the veteran..  All 
indicated tests and studies (to include 
psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent (or 
frequency, as appropriate) of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score.  If depressive 
disorder is not diagnosed, the examiner 
should indicate whether any currently 
diagnosed disorder represents a 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should indicate the percentage 
or portion of the score representing 
impairment due to the service-connected 
disorder.  However, if it is not possible 
to separate the symptoms and effects of 
service-connected psychiatric disability 
from nonservice-connected psychiatric 
disability, the examiner should clearly 
so state.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (to include any 
further medical examination) is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.

8.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence (to include all that 
associated with the claims file since the 
October 1999 Statement of the Case) and 
all pertinent legal authority (to 
specifically include that cited to 
herein).  The RO must provide adequate 
reasons and bases for its determinations.

9.  If any of the benefits sought on 
appeal continue to be denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


